Citation Nr: 9921596	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-00 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for a skin disorder of the 
chest.

Entitlement to a higher rating for tinea manus and tinea pedis, 
initially assigned a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1957.

This appeal came to the Board of Veterans' Appeals (Board) from a 
September 1995 RO rating decision that denied service connection 
for a skin disorder of the left hand, feet, and chest.  In June 
1998, the Board remanded the case to the RO for additional 
development.

A March 1999 RO rating decision denied service connection for a 
skin disorder of the chest and granted service connection for 
tinea manus and tinea pedis, and assigned a 10 percent rating for 
the tinea manus and tinea pedis.  In May 1999, the representative 
submitted a notice of disagreement with the evaluation assigned 
for the tinea manus and tinea pedis.  The Board has now 
classified the issues as shown on the first page of this remand.


REMAND

A review of the record reveals that the issue of entitlement to a 
higher rating for tinea manus and tinea pedis, initially assigned 
a 10 percent evaluation, has not been made the subject of a 
statement of the case, and it should be.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In August 1997, the veteran testified before a member of the 
Board who is no longer with the Board.  In a June 1999 letter, 
the Board advised the veteran of his right to another hearing 
before a member of the Board who will make the final 
determination in his case.  38 U.S.C.A. § 7102 (West 1991 & Supp. 
1999).  The veteran was notified that if he did not respond to 
the June 1999 letter within 30 days, it would be assumed that he 
wanted another hearing before a member of the Board traveling to 
the RO.  A review of the record does not show a reply from the 
veteran to the June 1999 Board letter.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be sent an 
appropriate statement of the case regarding 
the issue of entitlement to a higher rating 
for tinea manus and tinea pedis, initially 
assigned a 10 percent evaluation.  He 
should be advised of the need to submit a 
VA Form 9, substantive appeal, in order to 
obtain appellate consideration of this 
matter.  38 C.F.R. §§ 20.200 and 20.202 
(1998).

2.  The veteran should be scheduled for a 
"travel board" hearing following the usual 
procedures of 38 U.S.C.A. § 7107 (West 1991 
& Supp. 1999) and 38 C.F.R. § 20.704 
(1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action unless notified otherwise, but may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










